By the Court. — The circuit courts certainly have the power to remove their attorney for the common; wealth from office ; and have, in. this instance, properly done so..
Judge Trimble.
— Perhaps, the court in, removing their attorney, ought to be confined to exercising a sound discretion in it. In this instance, the order states that inconveniences had arisen to the county, from Mr, Mills’s removal out of the county. This court must take the whole order together. That court, therefore, acted properly in the exercise of that discretion.
Motion overruled.